Citation Nr: 0636637	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  98-19 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a status post traumatic rupture of the thoracic aorta, not 
to include a scar, on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a thoracotomy scar, as a residual of a status post traumatic 
rupture of the thoracic aorta, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1996 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  Included in the original appeal were 
requests for increased evaluations for a right ankle 
disability and for facial scars.  Those two issues were the 
subject of a separate decision of the Board; that decision 
was issued in March 2002.  

The Board, in March 2002, sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in June 2003.  That action remanded 
the appeal to the RO via the Appeals Management Center (AMC).  
The claim has since been returned to the Board for review

The Board notes that the veteran has been diagnosed as 
suffering from hypertension.  The veteran is service-
connected for the residuals of rupture of the thoracic aorta.  
The veteran has requested that he be awarded service 
connection for all of the disabilities, disorders, and 
conditions that may be related to or the result of the 
rupture of the thoracic aorta.  It is unclear from the record 
whether a determination has been made whether the veteran's 
diagnosed hypertension is a disability that is directly 
attributable to the service-connected rupture (and repair 
thereof).  Thus, the veteran is put on notice that he may 
wish to submit a claim for entitlement to service connection 
for hypertension secondary to his service-connected ruptured 
thoracic aorta. 

Additionally, it is unclear from the record whether the RO 
has ever made a determination as to whether a separate 
evaluation should be assigned for Muscle Group damage as a 
result of the veteran's service-connected thoracic aorta 
repair.  Such a separate evaluation could be awarded, if 
separate and distinct manifestations and symptoms were 
medically documented, in accordance with the precepts of 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, this matter 
is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in the decision 
portion of this action.  

2.  The veteran's thoracic aorta repair does not produce 
claudication, phlebitis, or diminished peripheral pulses.

3.  The veteran's scar is approximately 16.5 inches long and 
1/4 inches wide.  It is tender and slightly discolored.  
However, it is not adherent and it does not functional limit 
the veteran.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a status post traumatic rupture of the aortic 
aorta, not to include a scar, on appeal from an initial grant 
of service connection, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Code 7111 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for a scar, as a residual of a status post traumatic rupture 
of the thoracic aorta, on appeal from an initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 7801 (2002) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA via letters issued in July 2003 and February 2004.  
These letters were issued well after the initial agency of 
original jurisdiction (AOJ) decision that granted service 
connection and assigned a disability evaluation.  Those 
letters informed the appellant of what evidence was required 
to substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

Despite the fact that the notice was provided after the 
veteran was issued the original decision, the Board finds 
that there was a "lack of prejudice from improper timing of 
the notice."  That is, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the US Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to thoracic aorta repair.  
More recently, the Board remanded the case specifically for 
the purpose of obtaining examinations of the veteran in order 
to determine the severity and/or existence of the claimed 
residuals, with the last medical examination occurring in May 
2005.  All of these have been accomplished in order to 
determine whether the veteran should be granted a higher 
disability evaluation.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran did in fact provide 
testimony before an RO hearing officer in December 1999.  
During that hearing, the veteran was quite specific as to how 
his disability was affecting him and what symptoms and 
manifestations the condition was producing.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  Additionally, the veteran was given 
notice that the VA would help him obtain evidence but that it 
was up to the veteran to inform the VA of that evidence.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the disability at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issues 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request for an 
increased evaluation, any question as to the appropriate 
effective date to be assigned is rendered moot.  Hence, the 
veteran is not prejudiced by the lack of this element of 
notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, SOCs, SSOCs, and Board actions 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issues before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

During the veteran's second year of active duty in the US 
Army, he was involved in an automobile accident in which he 
ruptured his thoracic aorta.  He underwent emergency surgery 
and a graft was inserted.  Subsequently, he received a 
medical discharge and he applied for VA compensation 
benefits.  Following his claim for benefits, the veteran 
underwent a General VA Medical Examination; such an exam 
occurred in July 1998.  Prior to the exam, the veteran 
complained of "chest pain" at the site of the surgery.  

Upon completion of the examination, the examiner wrote that 
the veteran has a 16 inch curvilinear scar extending from the 
left nipple into the interscapular region.  The doctor 
reported that the scar was mildly hyperpigmented with no 
keloid changes.  The doctor further noted that there was 
"mild gynecomastia present".  The veteran was further found 
to have a normal heart with no apparent residuals from the 
thoracic aorta rupture.  

The examination results along with the veteran's service 
medical records were then reviewed by the RO, which, in turn, 
granted service connection.  A noncompensable evaluation was 
assigned, by analogy, in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 7111 (1997).  He 
was service-connected for:

Status post traumatic rupture of the 
thoracic aorta with residual well healed 
thoracotomy scar.  

The veteran was notified of this decision, and he appealed 
the rating, claiming that a higher disability evaluation 
should be assigned.  

Following the veteran's appeal, he underwent a VA-paid 
general examination in August 2000.  The veteran told the 
examiner that he did have some physical restrictions as a 
result of the repair with one of the restrictions being that 
the veteran was limited with the amount of weight he could 
pick up and the amount of movement he could accomplish above 
his head.  The veteran further complained of chest pain and 
occasional shortness of breath with exercise and slight 
movement.  

When examined, the examiner reported the following:

	. . . He has a 43-cm x 0.24 cm 
curvilinear scar from left thoracic 
aorta.  The scar is elevated and causes 
some disfigurement.  There is no 
underlying tissue loss, keloid formation 
or limitation of function.  

The veteran's heart and respiratory system were examined - 
both were found to be "normal".  The examiner did note that 
the veteran's chest scar did not limit the function of the 
joints even though the scars were sensitive to touch and they 
were tender.  Muscle herniation, tendon involvement, and 
nerve damage were not reported or noted on the examination 
report.  Nevertheless, the examiner did write that the 
veteran did have "subjective" chest pains and shortness of 
breath caused by the surgery.  The examiner further noted 
that that even though the veteran had a chest disability, his 
daily activities were not infringed thereon.  The examiner 
did not, however, infer or imply that the veteran was 
suffering from muscle damage or muscle restrictions as a 
result of the surgery.  

A third examination was performed in October 2002.  The 
examiner found that the veteran's heart system was within 
normal limits but for the fact that he had been diagnosed 
with hypertension that was controlled by medication.  He did 
not however show signs of claudication, swelling, trophic 
changes, and pigmentation or temperature change in the legs.  
With respect to the operation scar, the doctor wrote that it 
was 16.5 inches long that was hypersensitive to finger touch.  
Nevertheless, the doctor wrote that the scar was not tender 
on deep palpation and that the veteran was able to lift and 
bend without difficulties or discomfort.  

A final examination was accomplished in May 2005.  The 
examiner reported that the veteran had "no current symptoms 
related to the operation on the repair of the thoracic 
aorta".  The doctor further noted that "[t]he effectiveness 
of the repair of the thoracic aorta has been successful and 
patient has had no other symptoms affecting other bodily 
systems of the body."  Additionally, the examiner noted that 
the veteran did not have an aortic aneurysm, his lower 
extremities were not affected, he had not claudication, and 
he experienced no pain at rest.  The veteran was found to 
have no varicose veins or arteriosclerosis obliterans.  

The examiner described the veteran's scar as being 18 inches 
in length and 1/4 inches in width.  It was hypersensitive but 
did not adhere to the underlying tissue.  The scar was 
classified as irregular with no elevation or depression to 
the scar.  It was further categorized as "redder" than the 
surrounding skin but there was no inflammation, edema, or 
keloid formation.  The examiner opined that the scar did not 
limit the veteran's motion or impinge on his ability to 
function.  

The doctor concluded with the following:

	. . . The patient can do no lifting 
of any kind.  It causes pain in the left 
thoracodorsal muscle which decreases 
endurance of use of the left shoulder 
compared to the right and this is an 
ongoing condition.  There is no 
ulceration of any kind in the scar.  The 
patient has no other residual organ 
system abnormalities secondary to the 
thoracic aorta rupture with repair. . . 

Following that examination, the Appeals Management Center 
(AMC) concluded that a bifurcation of the disability 
evaluation should occur.  Thus, in February 2006, a separate 
10 percent evaluation was assigned for the scar.  However, a 
compensable evaluation for other residuals as a result of the 
thoracic aorta repair was not granted.  The claim has since 
come before the Board.

I.  Heart

The veteran's disability has been rated by analogy pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7111 (2006) (for rating aneurysm of a large artery).  
Under the provisions of Code 7111, claudication on walking 
more than 100 yards and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrants a 20 percent 
evaluation.  A 40 percent evaluation requires claudication on 
walking between 25 and 100 yards on a level grade at two 
miles per hour and trophic changes (thin skin, absence of 
hair, or dystrophic nails) or ankle/brachial index of 0.7 or 
less.  Higher ratings are warranted for more severe symptoms.  
38 C.F.R. Part 4, Diagnostic Code 7111 (2006).

The Board finds that the clinical evidence, either the 
various VA medical examinations that have been accomplished 
since 1998 or his available medical records, shows that the 
veteran's disability picture does not meet the criteria for a 
compensable rating under Diagnostic Code 7111, or any other 
code.  Id.  Initially, it is pertinent that the record 
contains no medical evidence whatsoever that would tend to 
show that the veteran's disability has ever caused any 
disabling symptomatology.  While the veteran has complained 
of "pain" and shortness of breath, when examined, symptoms, 
findings, and manifestations indicative of a symptomatic 
disability have not been found.  

Without medical evidence of increased symptomatology, a 
compensable rating is not warranted under 38 C.F.R. Part 4, 
Diagnostic Code 7111 (2006) or any other provision.  
Accordingly, the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
thoracic aorta repair does not meet the criteria for a 
compensable rating, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Scar

As noted above, the veteran has been assigned a 10 percent 
evaluation for the scar on his torso.  A separate, 
compensable evaluation has been assigned in accordance with 
the tenets of Esteban v. Brown, 6 Vet. App. 259 (1994).  
Compensable evaluations may be warranted for individual scars 
that are tender, painful, poorly nourish, ulcerated, or that 
limit the function or movement of the body part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7803, and 7805, 
respectively, (2001 - 2003) or for individual deep or 
superficial scars that measure a certain area, superficial 
scars that are unstable or painful, or scars that limit 
motion of the body part affected, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805, 
respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2006).

As reported, the veteran has been assigned a 10 percent 
disability evaluation.  Because Diagnostic Code 7802, 7803, 
and 7804 only provides for a maximum of 10 percent, under 
either the old or new criteria, and since a higher evaluation 
may not be awarded, they are not for application with respect 
to the veteran's claim.  38 C.F.R. Part 4 (2002) and (2006).  

Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. Part 4 (2006).  This is similar to the old 
criteria.  

In the present case, the veteran has one scar that has been 
most recently measured to be approximately 16 inches long and 
1/4 inches wide.  This means that its area is 4 square inches.  
At one point it was measured in centimeters - 43 cm. by 0.24 
cm.  Converting this measurement into inches and then square 
inches would still only result in area of 1.59 square inches.  
The scar has been, in the various VA examination reports, 
reported as well-healed, not subject to ulcerations, and the 
scar itself did not limit the function of the body part 
affected.  It is however noted that throughout the appeals 
period, the scar has been classified as "red" and tender to 
the touch.  

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

After reviewing the evidence, the Board finds that the 
criteria have not been met for an evaluation in excess of 10 
percent under either the old or new criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7801 or 7805 (2002) and 
(2006).  The scar has not been measured as covering an area 
greater than 12 square inches nor has the evidence suggested 
that there has been limitation of function of the torso.  
Hence, an evaluation in excess of 10 percent may not be 
assigned.  

C.  Extra-Schedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities that are addressed in this action, as 
to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006) are not met.




ORDER

1.  Entitlement to a compensable evaluation for the residuals 
of a status post traumatic rupture of the thoracic aorta, not 
to include a scar, on appeal from an initial grant of service 
connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
a thoracotomy scar, as a residual of a status post traumatic 
rupture of the thoracic aorta, on appeal from an initial 
grant of service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


